i          i        i                                                                i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00685-CR

                                          James R. HIATT,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CR-2741
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 8, 2008

DISMISSED FOR WANT OF JURISDICTION

           Appellant was sentenced on May 30, 2008. A timely motion for new trial was filed, and

therefore appellant’s notice of appeal was due to be filed on August 28, 2008; a motion for extension

of time to file a notice of appeal was due on September 12, 2008. See TEX . R. APP . P. 26.2(a), 26.3.

Appellant filed his notice of appeal in the trial court on September 4, 2008, but did not file a motion

for extension of time to file a late notice of appeal in this Court. See TEX . R. APP . P. 26.3. When

a notice of appeal and a motion for extension of time are not filed within the fifteen-day grace period
                                                                                         04-08-00685-CR

after the deadline for filing notice of appeal, the appellate court lacks jurisdiction. TEX . R. APP . P.

26.3; Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from final felony

conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas

Code of Criminal Procedure). We issued an order on September 19, 2008 directing appellant to

show cause why this appeal should not be dismissed for lack of jurisdiction. Appellant’s counsel

responded in writing and agreed that this Court lacks jurisdiction over this appeal. TEX . R. APP . P.

26.3; Olivo, 918 S.W.2d at 522. Accordingly, the appeal is dismissed for lack of jurisdiction.



                                                         PER CURIAM



DO NOT PUBLISH




                                                   -2-